                                           Case 5:18-cv-03082-NC Document 38 Filed 04/22/19 Page 1 of 3




                                  1
                                  2
                                  3
                                  4
                                  5
                                  6
                                  7                                 UNITED STATES DISTRICT COURT
                                  8                            NORTHERN DISTRICT OF CALIFORNIA
                                  9
                                  10
                                         STRIKE 3 HOLDINGS, LLC,                             Case No.18-cv-03082-NC
                                  11
                                                       Plaintiff,                            ORDER GRANTING
Northern District of California




                                  12                                                         RENEWED JOINT MOTION
 United States District Court




                                                 v.                                          TO PERMIT DEFENDANT TO
                                  13                                                         RESUME HIS PSEUDONYM
                                         JOHN DOE,                                           STATUS AND MOTION TO
                                  14                                                         SEAL
                                                       Defendant.
                                  15                                                         Re: Dkt. No. 37
                                  16
                                  17          On April 5, 2019, the Court granted in part and denied in part the parties’ joint
                                  18   motion to permit defendant John Doe to resume his pseudonym status and motion to seal.
                                  19   See Dkt. No. 36. The Court permitted Doe to resume his pseudonym status but denied the
                                  20   motion to seal as not narrowly tailored. See id. at 2–3. The parties now renew their
                                  21   motion to seal. See Dkt. No. 37.
                                  22          There is a presumption of public access to judicial records and documents. Nixon v.
                                  23   Warner Commc’ns, Inc., 435 U.S. 589, 597 (1978). Access to motions and their
                                  24   attachments that are “more than tangentially related to the merits of a case” may be sealed
                                  25   only upon a showing of “compelling reasons” for sealing. Ctr. for Auto Safety v. Chrysler
                                  26   Grp., LLC, 809 F.3d 1092, 1101–02 (9th Cir. 2016). “In general, ‘compelling reasons’
                                  27   sufficient to outweigh the public’s interest in disclosure and justify sealing court records
                                  28   exist when such ‘court files might have become a vehicle for improper purposes,’ such as
                                           Case 5:18-cv-03082-NC Document 38 Filed 04/22/19 Page 2 of 3




                                  1    the use of records to gratify private spite, promote public scandal, circulate libelous
                                  2    statements, or release trade secrets.” Kamakana v. City & Cty. of Honolulu, 447 F.3d
                                  3    1172, 1179 (9th Cir. 2006) (quoting Nixon, 435 U.S. at 598).
                                  4           In this district, sealing motions must be “narrowly tailored to seek sealing only of
                                  5    sealable material.” Civil L.R. 79-5(b). A party moving to seal a document in whole or in
                                  6    part must file a declaration establishing that the identified material is “sealable.” Civil
                                  7    L.R. 79-5(d)(1)(A). Parties must also attach a proposed order and redacted versions of the
                                  8    documents sought to be filed under seal. Civil L.R. 79-5(d)(1)(A)–(C).
                                  9           Here, the Court addresses a motion to seal eight docket entries and court filings that
                                  10   reveal Doe’s true identity. The sealed portions are more than tangentially related to the
                                  11   merits of the case. Therefore, the compelling reasons standard applies to this sealing
                                       motion. See Foltz v. State Farm Mut. Auto Ins. Co., 331 F.3d 1122, 1136 (9th Cir. 2003).
Northern District of California




                                  12
 United States District Court




                                  13          As the Court stated in its April 5 order, Doe is accused by plaintiff Strike 3
                                  14   Holdings, LLC of downloading and distributing pornographic content. See Dkt. No. 36 at
                                  15   2. Such allegations goes to matters of a sensitive and highly personal nature and may
                                  16   threaten “personal embarrassment or social stigmatization . . . .” Roes 1–2 v. SFBSC
                                  17   Mgmt., LLC, 77 F. Supp. 3d 990, 994 (N.D. Cal. 2015). Given that the parties have settled
                                  18   without any admission of liability (see Dkt. No. 30), court filings and docket entries
                                  19   revealing Doe’s identity could be used to “gratify private spite [or] circulate libelous
                                  20   statements . . . .” Kamakana, 447 F.3d at 1179. Thus, compelling reasons sufficient to
                                  21   outweigh the public’s interest in disclosure of Doe’s true identity exist.
                                  22          The parties’ sealing motion is also narrowly tailored. The redacted versions of the
                                  23   documents sought to be sealed limit redactions to Doe’s name, address, and the name of
                                  24   his employer. See Dkt. Nos. 37-1 (“Amended Complaint”, 37-2 (“Proposed Summons”),
                                  25   37-3 (“Pro Hac Vice Application”), 37-4 (“Answer”), 37-5 (“Notice of Settlement”), 37-6
                                  26   (“Notice of Voluntary Dismissal”). Docket entries 14 and 19 also contain Doe’s name.
                                  27   See Dkt. Nos. 14 (issuing summons to Doe); Dkt. No. 19 (order granting pro hac vice
                                  28   application).
                                                                                      2
                                           Case 5:18-cv-03082-NC Document 38 Filed 04/22/19 Page 3 of 3




                                  1          Accordingly, the Court GRANTS the parties’ motion to seal docket entries 12, 13,
                                  2    14, 18, 19, 20, 30, and 34. The clerk is directed to redact Doe’s name from docket entries
                                  3    14 and 19.
                                  4          IT IS SO ORDERED.
                                  5
                                  6    Dated: April 22, 2019                    _____________________________________
                                                                                      NATHANAEL M. COUSINS
                                  7                                                   United States Magistrate Judge
                                  8
                                  9
                                  10
                                  11
Northern District of California




                                  12
 United States District Court




                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                    3
